UNCLASSIFIEDIIFOR PUBLIC RELEASE.




                              UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA



HASSAN BIN ATTASH, et al.                      )
                                               )
               Petitioners,                    )
       v.                                      )
                                               )      Civil Action No. 05-1592 (RCL)
BARACK H. OBAMA, President of the              )

United States, et al.,                         )

                                               )

               Respondents.                    )

                                               )


                                              ORDER

       Now before the Court are three discovery motions [176] filed by petitioner Bin Attash.

Petitioner has filed motions to compel: (1) exculpatory evidence and automatic discovery

pursuant to §§ J.D. 1 and I.E. 1 of the Amended Case Management Order (2) evidence relating to

physical and psychological coercion; and (3) additional pennissive discovery. Upon

consideration of the motions, the consolidated opposition, the consolidated reply, the

consolidated sUITeply, and the arguments at the June 8, 2009 hearing, the motions will be

GRANTED in part and DENIED in part.

       The following orders apply to "reasonably available" evidence. Reasonably available

evidence is defined as "evidence contained in any information reviewed by attorneys preparing

factual returns for all detainees; it is not limited to evidence discovered by the attorneys preparing

factual returns for the petitioner." (Amended Case Management Order [140], Section I.D.I.)

Reasonably available evidence also includes information gathered pursuant to President Obama's

Executive Order of January 22, 2009, in which he directed the Attorney General to:




                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE.




          [A]ssemble all infonnation in the possession of the Federal Government that
          pertains to any individual currently detained at Guantanamo and that is relevant to
          determining the proper disposition of any such individual. All executive branch
          departments and agencies shall promptly comply with any request of the Attorney
          General to provide information in their possession or control pertaining to any
          such individual.

Exec. Order No. 13,492 at § 4(c)(l), 74 Fed. Reg. 4897 (Jan. 22,2009). Accordingly, it is hereby

          ORDERED that the government provide to the petitioner all forms of his reasonably

available statements in which he denies the allegations contained in the factual return. It is

further

          ORDERED that the government provide the petitioner with all reasonably available

evidence that shows                                            _           used the a l i a s _ I t

is further

          ORDERED that the government provide the petitioner with all reasonably available

evidence showing that individuals captured at the same time as the petitioner were apprehended

with remote detonating devices. It is further

          ORDERED that the government produce all reasonably available evidence showing that

                     is unreliable or that he has received perks for his cooperation. It is further

          ORDERED that the government provide the petitioner with all reasonably available

evidence that the petitioner was physically or psychologically coerced from the time of his

September 10, 2002 capture to the time that he gave the statements that were relied on in the

factual return. If the government refuses to deny the allegations of coercion or provide the

evidence of coercion as ordered by the Court, the Court will not allow the government to use any

forms of the petitioner's statements in its case-in-chief. If the government decides to fulfill the



                                                    2



                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE.




above requirements and use certain statements, it is hereby

          ORDERED that the government provide the petitioner with all reasonably available

forms of the petitioner's statements that it intends to use, not merely the fonns of the statements

that are included in the factual return. It is further

          ORDERED that the government must also provide the petitioner with all reasonably

available evidence of the circumstances of the petitioner's interrogations that it intends to use,

including interrogation logs. It is further

          ORDERED that if the government wishes to use the statements      o~n its case-in­
chief, it must provide any reasonably available evidence of physical or psychological coercion

prior to or contemporaneous with those statements. It is further

          ORDERED that the government must produce the unredacted copies of the intelligence

rep0l1s appended to the factual return to the petitioner or move for an exception under § I.F. It is

fUl1her

          ORDERED that the government review the information assembled by the Executive Task

Force and produce any discovery required by the Case Management Order [125] and Amended

Case Management Order [140]. It is further

          ORDERED that the government must comply with all other orders contained herein no

later than thirty days from this date. It is further

I

I

I

I


                                                       3



                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE.




ORDERED that the petitioner's discovery requests are DENIED in all other respects.

SO ORDERED.




Chief Judge Royce C. Lamberth                                           Date




                                       4



                          UNCLASSIFIEDIIFOR PUBLIC RELEASE.